      Case 2:20-cv-00020-CJC-KS Document 35 Filed 06/23/20 Page 1 of 1 Page ID #:94




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
     PHILIPPE MCCLELLAND, an individual,   ) Case No.: 2:20-cv-00020-CJC-SK
10                                         )
11              Plaintiff,                 ) ORDER DISMISSING ACTION WITH
                                           ) PREJUDICE
12   v.                                    )
13                                         )
     EXPERIAN INFORMATION SOLUTIONS, )
14
     INC.; EQUIFAX INFORMATION             )
15   SERVICES, LLC; CAVALRY PORTFOLIO )
16
     SERVICES, LLC; and DOES 1 through 10, )
     inclusive,                            )
17                                         )
18               Defendants.               )
                                           )
19                                         )
20
21         Pursuant to the stipulation by and between Plaintiff Philippe McClelland and
22   Defendant Equifax Information Services, LLC, this Court hereby dismisses this action with
23   prejudice. Each party to bear its own fees and costs. IT IS SO ORDERED.
24
25
26   DATE: June 23, 2020                   BY: _________________________________
27                                             CORMAC J. CARNEY
                                               CHIEF UNITED STATES DISTRICT JUDGE
28

                                                     1
                                    Case No.: 2:20-cv-00020-CJC-SK Page - 1
                                 ORDER DISMISSING ACTION WITH PREJUDICE
